Title: From Thomas Jefferson to William Logan Fisher, 24 February 1826
From: Jefferson, Thomas
To: Fisher, William Logan

Monticello
Feb. 24. 26.Th: Jefferson has duly recieved mr Fisher’s favor of the 7th and with it his pamphlet on the subject of mr Owen’s establishment. so far as the experiment at Lanare has gone, his faith goes also, & no farther. that it is an excellent scheme for the
			 maintenance and reformation of an establishment of paupers, so long as an Owen can be found to superintend it, the proof is satisfactory; but that an extensive nation can be governed in that way,
			 needs other than metaphysical arguments drawn from the general constitution of man.—but unwilling to take any part in an agitated question, he prays mr Fisher to consider this expression of opinion
			 as meant for himself only, & not for the public, and with his thanks for the pamphlet he prays him to accept the assurance of his respect.